office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 agkelley presp-135451-10 third party communication none date of communication not applicable uilc date date to paul marmolejo program manager tax exempt government entities te_ge from lynne camillo chief employment_tax branch exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities subject federal_agency wage_base issues this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this memorandum concerns the obligations of a federal_agency branch or department to pay social_security_tax under the federal_insurance_contributions_act fica with respect to remuneration paid to a federal employee who also receives wages from one or more other federal agencies branches or departments and whose combined remuneration from the federal agencies exceeds the maximum wage_base for social_security_tax purposes ie the social_security contribution_and_benefit_base dollar_figure for there are a number of situations in which this issue could arise payment of social_security_taxes on wages in excess of the maximum wage_base by two or more federal agencies could occur even if the employee works for just one agency during the year if the agency uses a shared service_center to make certain wage payments to employees shared service centers provide common administrative support services to federal agencies under u s c the shared service_center may provide the delivery of human resources payroll and relocation services to customer agencies in some cases a shared service_center may use other shared service centers to make certain types of wage payments to employees working for the agency that has contracted with the shared service_center in other cases employees work for one federal_agency presp-135451-10 during a portion of the year and then work for one or more other agencies during the remainder of the year in all these situations the possibility arises that federal agencies may pay social_security_taxes on wages in excess of the social_security contribution_and_benefit_base to federal employees after providing background information we discuss issues raised by these situations together with the answers in the remainder of the letter background fica_taxes include two taxes that are imposed on employers and employees with respect to wages the old-age_survivors_and_disability_insurance_tax oasdi or social_security_tax which is imposed by sec_3101 employee’s portion and sec_3111 employer’s portion and the hospital insurance medicare_tax imposed by sec_3101 employee’s portion and sec_3111 employer’s portion fica_taxes apply to wages as defined in sec_3121 of the code there is no limit on the_amount_of_wages subject_to the medicare_tax however sec_3121 provides an exception in the case of social_security_taxes for that part of the remuneration for employment not otherwise excepted from wages which after remuneration equal to the contribution_and_benefit_base with respect to employment has been paid to an individual by an employer during the calendar_year with respect to which such contribution_and_benefit_base is effective is paid to such individual by such employer to such individual during such calendar_year thus in order for the exception to apply to remuneration it must be shown that the employee had received other wages equal to the contribution_and_benefit_base before receiving the remuneration sec_3122 of the code provides that in the case of fica_taxes with respect to services performed in the employ of the united_states or in the employ of a united_states instrumentality the determination of the amount of remuneration for such service and the return and payment of fica_taxes shall be made by the head of the federal_agency or instrumentality having the control of such service or by such agent as such head may designate sec_3122 further provides that nothing in sec_3122 shall be construed to affect the secretary’s authority to determine under sec_3121 and b whether any such service constitutes employment the periods of such employment and whether the remuneration paid for any such service constitutes wages in addition sec_3122 provides that the person making such return may for convenience of administration make payments of the tax imposed under sec_3111 the fica employer tax with respect to such service without regard to the contribution_and_benefit_base limitation in sec_3121 and he shall not be required to obtain a refund of the tax paid under sec_3111 on that part of the remuneration paid for any such service not included in wages by reason of sec_3121 sec_6413 provides in part that if more than the correct amount of tax imposed by sec_3101 or sec_3111 is paid with respect to any payment of remuneration proper adjustments with respect to both the tax and the amount to be deducted shall be made presp-135451-10 without interest in such manner and at such times as the secretary may by regulations prescribe sec_6413 provides that for purposes of sec_6413 in the case of remuneration received from the united_states or a wholly owned instrumentality thereof during any calendar_year each head of a federal_agency or instrumentality who makes a return pursuant to sec_3122 and each agent designated by the head of a federal_agency or instrumentality who makes a return pursuant to such section shall be deemed a separate employer sec_6413 provides that if by reason of an employee receiving wages from more than one employer during a calendar_year the wages received by him during such year exceed the contribution_and_benefit_base which is effective with respect to such year the employee shall be entitled subject_to the provisions of sec_31 to a credit or refund of any amount of tax with respect to such wages imposed by sec_3101 and deducted from the employee’s wages whether or not paid to the secretary which exceeds the tax with respect to the amount of such wages received in such year which is equal to such contribution_and_benefit_base sec_6413 provides that in the case of remuneration received from the united_states or a wholly owned instrumentality thereof during any calendar_year each head of a federal_agency or instrumentality who makes a return pursuant to sec_3122 and each agent designated by the head of a federal_agency or instrumentality who makes a return pursuant to such section shall for purposes of sec_6413 be deemed a separate employer and the term wages includes for purposes of sec_6413 the amount not to exceed an amount equal to the contribution_and_benefit_base for any calendar_year with respect to which such contribution_and_benefit_base is effective determined by each such head or agent as constituting wages paid to an employee issues issue whether the federal government is considered one employer for purposes of the maximum wage_base imposed by sec_3121 of the internal_revenue_code for purposes of the exception provided by sec_3121 branches departments and agencies of the federal government are considered one employer the united_states government under sec_3121 the exception for remuneration paid in excess of the contribution_and_benefit_base applies only if the wages received are from one employer the definition of employer for this purpose is the employer under the common_law rules thus it is necessary to determine whether the different component parts such as agencies of the government are separate common_law employers and have separate and distinct employment relationships with a federal employee presp-135451-10 the issue of whether the united_states government is one employer has arisen in a different tax context in revrul_58_599 1958_2_cb_45 the irs considered whether a member of the armed_forces on the retired list for physical disability is absent from work for purposes of the former exclusion provided in former sec_105 of the code when he performs services in another department agency or branch of the united_states government under the sec_105 regulations relevant to the ruling an employee is not absent from work when he performs any services for his employer at his usual place or places of employment or substantial services for his employer at a place other than the usual place of employment the ruling concluded that the united_states government is considered one employer and that the individual is considered not absent from work from his employer when he performs services as an employee of the united_states whether such services are performed in the same department or in another department agency or branch of the united_states government revrul_58_599 provides that while the power_of_appointment with respect to officers and employees in the government of the united_states other than that specifically reserved to the president by the constitution is vested by the congress in the president in the courts of law or in the heads of the departments and independent establishments the relationship of employer and employee is between the united_states and the individual so appointed revrul_58_599 cite sec_24 comp gen and sec_31_3401_d_-1 of the employment_tax regulations as authority for its position see also revrul_77_15 1977_1_cb_26 holding that a federal employee who retired on disability was not absent from work for purposes of sec_105 when he performed services as an employee of the u s postal service because he was performing substantial services for his employer the united_states government and black v commissioner tcmemo_1981_474 retired marine corps master gunnery sergeant was not absent from work for purposes of sec_105 when he performed services as a civilian employee of the marine corps the rationale of revrul_58_599 also applies for purposes of the exception provided by sec_3121 with respect to branches agencies and departments of the united_states government the united_states government is a single employer for purposes of sec_3121 therefore a federal_agency can consider social_security wages paid_by another federal government department agency or branch to the employee for purposes of determining whether the employee has received wages equal to the contribution_and_benefit_base the united_states government’s status as a single employer is also consistent with the need for congress to make provision under sec_6413 for federal employees to obtain special refunds of excess social_security_taxes paid as a result of working for two or more federal agencies if the special rule_of sec_6413 were not provided the employee presumably would have been required to get any refund of excess social_security_tax paid as a result of working for two federal agencies from the agencies making the excess social_security_tax payments rather than taking a credit on their income_tax returns the relevant authorities deal with whether branches agencies and departments of the united_states government are considered one employer we are not addressing whether instrumentalities of the united_states are considered part of the united_states government for purposes of sec_3121 presp-135451-10 in the case of services in the employ of the united_states sec_3122 provides that the head of the federal_agency or instrumentality having control of the employee’s service or such agents as such head may designate are required to make the return and payment of fica_taxes also for purposes of the special_refund of fica employee tax under sec_6413 each head of a federal_agency or instrumentality and each agent designated by the head of the federal_agency or instrumentality is considered a separate employer however the treatment of agency heads and designated agents as separate employers for purposes of these administrative rules concerning the filing of returns payment of taxes and claiming of the sec_6413 credit does not mean that each such agency head or designated agent is a separate employer for purposes of the definition of wages and employment under sec_3121 and sec_3121 a federal_agency head having control of the employee’s service could appoint several agents to make payments to individuals working for that agency but this does not cause each of the agents to be considered a separate employer for purposes of sec_3121 this memorandum concerns employees who are working for one or more agencies departments or branches of the united_states government and are receiving wages paid_by two or more heads of agencies departments or branches or agents appointed by the heads issue are agencies required to coordinate with other agencies to insure that the agencies together do not exceed the social_security_tax on the maximum wage_base or can an agency pay social_security_tax up to the maximum wage_base without regard to whether another federal_agency or payor has paid social_security_tax with respect to the employee during the calendar_year federal government persons who are required to pay fica_taxes and file returns under sec_3122 federal government employment_tax return filers on behalf of an agency department or branch of the federal government are not required to coordinate with other agencies to insure that the agencies together do not pay social_security_tax on amounts in excess of the contribution_and_benefit_base a person required to pay fica_taxes and file returns under sec_3122 with respect to federal employment may pay social_security_tax on an employee’s wages up to the maximum wage_base without regard to whether another federal_agency or payor has paid social_security_tax with respect to the employee during the calendar_year sec_3122 gives federal government employment_tax return filers the authority to ignore wages paid_by other payors in determining whether the social_security maximum wage and the answer may well be different in that context see h_r rep no 81st cong 1st sess and sen_rep no 81st cong 2d sess indicating that a federal instrumentality in determining the amount of remuneration for services performed in employment which constitutes wages for social_security_tax purposes may not take into consideration amounts of remuneration paid_by any other instrumentality or any federal department or agency presp-135451-10 base has been reached sec_3122 provides that the person making returns under sec_3122 may for convenience of administration make payments of the tax imposed under sec_3111 with respect to such service without regard to the contribution_and_benefit_base limitation in sec_3121 and he shall not be required to obtain a refund of the tax paid under sec_3111 on that part of the remuneration not included in wages by reason of sec_3121 although the statute merely references the employer tax under sec_3111 it is clear that sec_3122 and sec_6413 together were intended to allow federal government employment_tax return filers to withhold and pay the social_security_tax on the maximum wage_base with respect to an employee’s wages without regard to whether the employee had received wages from other federal employers the legislative_history related to sec_3122 indicated that the provision was intended to relieve a person making a return on behalf of any federal department or agency of ascertaining whether any wages have been reported for the particular employee during the calendar_year by any other reporting unit of any federal department or agency h_r rep no 81st cong 1st sess sen_rep no 81st cong 2d sess the federal government employment_tax return filer could only be relieved of ascertaining whether wages have been paid_by another federal return filer if it can withhold and pay the employee tax without regard to wages paid_by other federal return filers the employee is able to recover the employee portion through the special_refund of overwithheld social_security_tax provided by sec_6413 which provides that each federal government employment_tax return filer who makes a return pursuant to sec_3122 shall for purposes of sec_6413 be deemed a separate employer and that in calculating the amount of the refund under sec_6413 the term wages includes for purposes of sec_6413 the amount not to exceed an amount equal to the contribution_and_benefit_base for any calendar_year issue is a federal_agency permitted to file a refund claim for the employer portion of the social_security_tax paid in excess of the maximum wage_base by the agency and another federal return filer but instruct employees to obtain a credit for the employees’ form sec_1040 u s individual_income_tax_return for any employee social_security_taxes withheld in excess of the maximum wage_base no in order to obtain a refund of social_security_tax or obtain credit through the adjustment procedure the federal return filer must follow the normal procedures for obtaining a refund or making an adjustment and also must demonstrate that it paid social_security_taxes for which it is claiming a refund or making an adjustment after wages equal to the contribution_and_benefit_base were paid to the employee by the federal government as discussed below the requirements for obtaining a refund or making an adjustment include certain employee notification procedures that would not be satisfied simply by telling the employee to claim a credit of the employee social_security_tax portion on his or her federal_income_tax return also a federal employer presp-135451-10 cannot claim the refund of employer fica_taxes if another federal employer is in fact entitled to the refund there are two procedures that may be used to correct an overpayment of fica_taxes the adjustment procedure claim_for_refund an adjustment or a claim_for_refund of the employer fica_taxes must meet certain requirements whether the claim may be granted or the adjustment approved depends upon whether the requirements for an employer to claim a refund of fica_taxes or make an adjustment under the statute and regulations have been satisfied and whether the federal government employment_tax return filer can establish that the particular wage payment with respect to which it is claiming a refund was paid after the employee had received fica wages equal to the contribution_and_benefit_base for the calendar_year in situations where the employer has collected more than the correct amount of social_security_taxes with respect to employees an ideal solution would be correction of that overcollection before the form_941 is filed for the quarter in which the overcollection occurs and before the employee is issued form_w-2 wage and tax statement the employer could repay the employee the overcollection of employee social_security_tax thus the form_941 and form_w-2 would reflect the wages and taxes as adjusted by the repayment to the employee this would eliminate the need for filing for a refund of social_security_taxes by the employer or by the employee because the overcollection would have been taken care of before returns are filed general requirements for making an adjustment or obtaining a refund of fica_taxes a claim_for_refund of fica_taxes or an adjustment of an overpayment of fica_taxes by an employer is filed on form 941-x adjusted employer’s quarterly federal tax_return or claim_for_refund when the employer is correcting underlying fica tax that was paid and reported on form_941 employer’s quarterly federal tax_return the general requirements for applying for and receiving a refund of fica_taxes or making an adjustment for overpayment of fica_taxes are discussed in detail in the regulations under sec_31_6402_a_-2 refunds and a -2 adjustments of the employment_tax regulations and the instructions for form 941-x the following material is not intended to be a comprehensive discussion of all the requirements for filing claims for refunds and adjustments for refunds the form 941-x is filed separately from form_941 and a separate form 941-x is used for each form_941 an employer is correcting if an employer’s corrections relate to overpaid fica_taxes the employer must follow prescribed procedures which are designed to assure that an employee’s rights to recover overpaid employee social_security and medicare taxes that were withheld are protected the employer receiving a refund of or making an adjustment for social_security_taxes also is required to furnish to the employee and file forms w-2c corrected wage and tax statement reflecting the correct amount of social_security wages and the social_security_tax withheld with respect to refunds sec_31_6402_a_-2 of the regulations discusses the employer’s obligations to notify the employee as part of the process of obtaining a presp-135451-10 refund of fica_taxes sec_31_6402_a_-2 of the regulations provides that the claim for credit or refund must be filed on the form prescribed by the irs and must designate the return_period to which the claim relates explain in detail the grounds and facts relied upon to support the claim and set forth such other information as may be required by the regulations and by the instructions relating to the form used to make such claim no refund_or_credit pursuant to this section for employer tax will be allowed unless the employer has first repaid or reimbursed its employee or has secured the employee’s consent to the allowance of the claim_for_refund and includes a claim for the refund of such employee tax however this requirement does not apply to the extent that the taxes were not withheld from the employee or after the employer makes reasonable efforts to repay or reimburse the employee or secure the employee’s consent the employer cannot locate the employee or the employee will not provide consent no refund_or_credit of employee fica tax overcollected in an earlier year will be allowed if the employee has claimed a refund_or_credit of the amount of the overcollection which has not been rejected or if the employee has taken the amount of such tax into account in claiming a credit against or refund of the employee’s income_tax including instances in which the employee has included an overcollection of employee fica tax in computing a special_refund under sec_6413 with respect to adjustments of overpaid tax sec_31_6413_a_-2 also provides for the requirement of employee notification sec_31_6413_a_-2 provides that every adjusted return on which an overpayment is corrected shall certify that the employer has repaid or reimbursed the employee except where taxes were not withheld from the employee or where after reasonable efforts the employer cannot locate the employee every adjusted return filed by an employer for overpayment of employee fica tax under sec_3101 collected from an employee in a calendar_year prior to the year in which the adjusted return is filed must also certify that the employer has obtained the employee’s written_statement that the employee has not claimed refund_or_credit for the amount of the overcollection or if so such claim has been rejected and that the employee will not claim refund_or_credit of the amount as part of the process of adjusting a social_security_tax overpayment or claiming a refund of overpaid social_security_tax the employer is required to file amended forms w-2 forms w-2c reflecting the correct amount of wages the amended form_w-2 would show the amended amount of social_security wages the problem here is that the original forms w-2 could be used by the employees to claim credit under sec_6413 for the overwithheld social_security_tax if the overwithholding is the result of the employee receiving wages in excess of the contribution_and_benefit_base from two or more federal government employment_tax return filers or other employers the employee’s original form_w-2 will reflect the social_security wages on which social_security_taxes were paid and the amount of social_security_tax withheld if amended forms w-2 are given to the employees those amended forms w-2 would show reduced social_security wages and if the taxes were repaid to the employee by the employer reduced social_security_taxes thus there would be an inconsistency in a presp-135451-10 government agency telling the federal employee to claim credit for the excess social_security_tax withheld on his or her form_w-2 which would require the employee to file form_1040 with the original form_w-2 attached showing the excess social_security wages and tax and then also making an adjustment for overpayment of or claiming a refund of the employer portion of the social_security_tax on form 941-x which requires filing of corrected forms w-2 that would show amended social_security wages inconsistent with entitlement to the sec_6413 credit for excess social_security_tax withheld in summary the employer claiming a refund of social_security_tax must satisfy one of the following three requirements in order to receive a refund of the employer portion of the social_security_tax on an overpayment of social_security_taxes with respect to an employee the employer repays the employee the amount of the overpaid employee portion of the social_security_taxes in which case the employer can request a refund of or make adjustment for the overpayment of the employer and the employee portions of social_security_taxes the employer obtains the employee’s consent to file for a refund of the overpaid employee portion of the tax see page of the instructions for form 941-x for the form and contents of the consent the employer can request a refund of the employer and the employee portions of the social_security_taxes in that case the employer notifies the employee but does not obtain a consent to file a claim_for_refund of the employee portion of the social_security_tax for example because the employee has already filed for a credit of the employee portion of the tax on form_1040 in this case the employer could request a refund or make an adjustment of the employer portion of the social_security_tax only and not the employee portion the employer would need to file form w-2c regardless of which of the above options applied specific requirements for obtaining a refund of fica tax or making an adjustment of an overpayment of fica tax applicable in this case in addition to the general requirements there are specific requirements that would apply in this case because the agency would need to show that the wages were paid after the employee had received wages equal to the contribution_and_benefit_base from two or more federal agencies by way of illustration we will present an example where a federal employee works for two federal government agencies agency x and agency y in he works for x for the first half of the year and y for the second half of the year as mentioned earlier the social_security contribution_and_benefit_base for is dollar_figure under this example agency x pays the employee dollar_figure in the first half of and the head of the federal_agency reports and pays the fica tax pursuant to sec_3122 and withholds and pays fica_taxes on the entire amount of the wages it pays to the employee and presp-135451-10 agency y pays the employee dollar_figure in the second half of the year and the head of the federal_agency reports and pays the fica tax pursuant to sec_3122 and pays fica_taxes on the entire amount of wages it pays to the employee under this example only agency y can receive a refund of social_security_taxes because it is the only agency paying wages to the employee after the employee has been paid wages equal to the contribution_and_benefit_base from two or more united_states government return filers in order for agency y to receive a refund of employer fica_taxes paid with respect to the employee the agency would be required to satisfy the usual requirements for obtaining a refund of fica_taxes as described above and it would also be required to establish the dates of the wages paid the employee in by the federal employers and the date the employee’s wages from x and y exceeded the contribution_and_benefit_base similarly if for example two federal government employment_tax return filers are paying wages throughout the year to an employee because for example one employer is acting as an agent in paying moving_expenses for another employer and the combined wages paid that are subjected to fica tax are in excess of the contribution_and_benefit_base the determination of which filer can receive the refund of fica_taxes provided it meets the general requirements for receiving a refund or make an adjustment for overpayment of the fica_taxes would be based on the order in which the wages were paid an employer requesting a refund or making an adjustment would need to be able to establish when the employee received payments of wages from both employers and when the wages received by the employee exceeded the contribution_and_benefit_base and adjust for any wages repaid by the employee although the procedures for obtaining a refund of the employer social_security_tax or making an adjustment for an overpayment of employer social_security_tax involve some administrative work congress did not set up any special procedure for refund of the employer tax in this situation congress’s remedy was not to change the procedures applicable to an employer’s request for refund of fica tax but to provide that the person making returns under sec_3122 shall not be required to obtain a refund of the tax paid under sec_3111 on that part of the remuneration not included in wages by reason of sec_3121 thus congress recognized that obtaining the refund would involve some administrative effort and expense for an agency and provided that the agency is not required to pursue a refund of the employer fica tax when the overpayment results from the payment of social_security_taxes on amounts in excess of the contribution_and_benefit_base the agency is also not required to make an adjustment with respect to the overpayment of employer fica_taxes in this situation in other examples of consecutive employment of this nature it is possible that the agency that employed the employee during the first half of the year may make a payment of remuneration during the second half of the year for example back pay that is paid after the employee has received total wages equal to the contribution_and_benefit_base from both agencies and may pay employer social_security_taxes with respect to that payment in such a case the agency employing the employee during the first half of the year could obtain a refund of the employer social_security_taxes paid with respect to the payment of remuneration in the second half of the year presp-135451-10 issue would a federal_agency using two shared service centers to pay wages to employees be required to claim a refund of any overwithholding of employee social_security_tax or overpayment of employer social_security_tax regardless of the amount no under sec_3122 a federal government employment_tax return filer is not required to claim a refund of any overwithholding of employee social_security_tax or overpayment of employer or employee social_security_tax resulting from the employee receiving wages from two or more federal government employment_tax return filers the employer would also not be required to make an adjustment with respect to any overpayment of employee or employer social_security_tax resulting from the employee receiving wages from two or more federal government employment_tax return filers in contrast if a single federal government employment_tax return filer under sec_3122 withholds employee social_security_tax on amounts in excess of the contribution_and_benefit_base and issues a form_w-2 reporting social_security wages in excess of the contribution_and_benefit_base and social_security_taxes in excess of the maximum that should be withheld by one employer the federal government employment_tax return filer would be required to make an adjustment for or claim a refund of the overpayment of social_security_tax and file amended forms w-2 for example if a shared service_center paid social_security_taxes on amounts in excess of the contribution_and_benefit_base for an employee based on remuneration that the shared service_center only paid to the employee the shared service_center would be required to make an adjustment for or claim a refund of the overpaid employee social_security_tax and issue appropriate amended forms w-2 this would be necessary because the employee could not claim a refund of the overpaid employee social_security_tax under sec_6413 on his or her federal_income_tax return in that situation the employee would have received one form_w-2 reporting social_security wages in excess of the contribution_and_benefit_base the federal government employment_tax return filer must correct this mistake and correct the forms w-2 as part of the correction and refund process the federal government employment_tax return filer would also be making an adjustment for employer tax or getting a refund of the employer tax in the example situation described in this paragraph however if the overpayment of social_security_tax by the federal government employment_tax return filer results from the fact that the employee also received wages from another federal government employment_tax return filer then sec_3122 provides that the federal government employment_tax return filer is not required to make an adjustment for or claim a refund of such overpayment issue a if a shared service_center and an agency coordinate social_security_tax withholding during the year and still encounter overwithheld social_security_taxes at year end are the shared service_center and or the agency required to coordinate year-end adjustments through the payroll provider to insure that the withholding limit is not exceeded b alternatively can the shared service_center and or the agency instruct the employee to obtain a refund on his or her form_1040 tax_return for any overwithheld presp-135451-10 social_security_taxes and file for a refund of the agency’s employer portion of the social_security_taxes using a form 941x a under sec_3122 the shared service_center and or the agency are not required to coordinate year end adjustments of social_security_taxes withheld in excess of the contribution_and_benefit_base as a result of the employee receiving wages from two or more federal government employment_tax filers b as noted above in the answer to issue the shared service_center and or the agency can only obtain a refund_or_credit of the overwithheld employer social_security_tax by following the usual refund or adjustment procedures and providing the other information described above in the answer to the fourth issue please call if you have any further questions _____________________________ lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
